DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0042] - ¶[0043], these paragraphs appear to be describing an embodiment of some alternate patent application directed to job descriptions and job postings, which does not appear relevant to the current patent application.  Applicants’ invention is directed to analyzing feedback, and these ‘job descriptions’ and ‘job postings’ are not feedback, but appear to be inadvertently copied as boilerplate from another application.  Here, ¶[0042] - ¶[0043] are only describing a generic computer system of Figure 7, so it appears likely that ‘job postings’ and ‘job descriptions’ were inadvertently copied as boilerplate.  Applicants can overcome this objection by canceling the terms “job postings” and “job descriptions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626).
Concerning independent claims 1, 9, and 17, Pradhan et al. discloses a method, system, and computer program product for natural language processing to analyze mobile application feedback, comprising:
“a network interface configured to receive text content that includes feedback” – a natural language processing system analyzes mobile application feedback (Abstract); mobile application feedback computing platform 110 may receive mobile application feedback information via communication interface 116 (“a network interface”) from user device 140; mobile application feedback computing platform 110 may receive from user device 140 mobile application feedback information comprising textual information (¶[0034]: Figure 1B); alternatively, text feedback information may include a text version, e.g., text feedback, of a voice recording (¶[0035]: Figure 1B);
“”a processor configured to: identify a plurality of feedback keywords within the user-generated feedback” – mobile application feedback computing platform 110 may include one or more processors 111 (“a processor”) that execute instructions of program modules (¶[0033]: Figure 1B); mobile application feedback computing platform 110 may identify nouns within the text feedback (“a plurality of feedback keywords”), e.g., objects, subjects, pronouns (¶[0037]: Figure 2A: Step 204); mobile application feedback computing platform 110 may identify verbs within the text feedback (¶[0042]: Figure 2B: Step 207); here, nouns in feedback are equivalent to “keywords”, and that there “a plurality” of nouns in this feedback;
“map, via execution of a mapping algorithm, the plurality of feedback keywords to a plurality of processes, respectively[, based on a synonym graph]” – mobile application feedback computing platform 110 may receive mobile application topics, where topics may include topics associated with features, attributes, and/or keywords; user feedback may include, ‘touch login is awesome but not able to deposit checks from my smartphone several times’; feedback may encompass a plurality of different topics, e.g., touch login and/or deposit checks about a mobile application (“a plurality of processes”) (¶[0040]: Figure 2B: Step 206); mobile application feedback computing platform 110 may compare (“map”) identified nouns (“the plurality of feedback keywords”) with mobile application topics (“a plurality of processes”) (¶[0041]: Figure 2B: Step 207); mobile application feedback computing platform 110 may identify verbs within the text feedback, and may identify text feedback topics based on a comparison between the verbs within the text feedback with the received mobile application topics (¶[0042]: Figure 2B: Step 207); here, topics are smartphone functions of ‘touch login’ and ‘deposit checks’, which are equivalent to “processes” (“a plurality of processes”); 
“generate mapping values for the plurality of feedback keywords[, where a mapping value is generated based on distance within the synonym graph] of a mapping between a keyword in the user-generated feedback and a keyword of a process” – mobile application topics may include topics associated with features, attributes, and/or keywords of a mobile application; user feedback, e.g.¸ “touch login is awesome but not able to deposit checks from my smartphone several times’, may encompass a plurality of different topics, e.g., touch login and deposit checks; mobile feedback computing platform 110 may compare identified nouns with mobile application topics, and may determine whether the nouns match the received mobile application topics; mobile feedback computing platform 110 may identify verbs within the text feedback, and may identify, based on a comparison between the verbs within the text feedback with the received mobile application topics, text feedback topics; mobile feedback computing platform 110 may determine a frequency or amount of past user feedback related to one or more nouns; if a frequency of an identified noun meets or exceeds a pre-defined threshold, mobile feedback computing platform 110 may identified the identified noun as a topic within the text feedback (¶[0040] - ¶[0046]: Figures 2B to 2C); here, a frequency of a noun or a verb of a keyword being above a threshold associated with a topic is a ‘mapping value’ (“generating mapping values for the plurality of feedback keywords, where a mapping value is generated based on . . . a mapping between a keyword in the user-generated feedback and a keyword of a process”);  
“determine a matching score for each of the plurality of processes based on an aggregate of the generated mapping values for the plurality of keywords of the user-generated feedback” – mobile feedback computing platform 110 may determine sentiment and/or score probabilities associated with text feedback topics (“determine a matching score for each of the plurality of processes”); mobile feedback computing platform 110 may extract words, phrases, and/or sentences related to a text feedback topic, and compare the extracted words, phrases, and/or sentences related to the text feedback topic with a sentiment analysis model (¶[0054] – ¶[0056]: Figure 2D); mobile feedback computing platform 110 may aggregate sentiments associated with the text feedback topics based on one or more sentiments for a plurality of different text feedback topics; mobile feedback computing platform 110 may aggregate the one or more sentiments for each of the plurality of text feedback topics (“based on an aggregate of the generated mapping values for the plurality of keywords of the user-generated feedback”) (¶[0063]: Figure 2D); implicitly, sentiment and/or score probabilities are based on all of the words, phrases, and sentences of the feedback relating a keyword to a topic (“based on an aggregate of the generated mapping values for the plurality of keywords of the user-generated feedback”); that is, every keyword has a frequency (‘a matching value’) related to a topic, and an ‘aggregate’ of all of the keywords related to a topic determines a score for an overall sentiment of the feedback for that topic; 
“initiate presentation, via a user interface, of the user-generated feedback, the identities of at least two processes of the plurality of processes, and corresponding matching scores for each of the at least two processes” – a graphical user interface 300 may include one or more fields that may enable a user to interact with links associated with text feedback to identify the text feedback topics (“the identities of at least two processes of the plurality of processes”), the phrases discussing the text feedback topics (“the user-generated feedback”), and/or sentiment corresponding to the text feedback topics (“corresponding matching scores”); a graphical user interface enables an administrator to use links to view the extracted topics from feedback 310, sentiment analysis of feedback 320, and/or the recorded feedback (¶[0062]); mobile application feedback computing platform 110 may determine one or more topic comments associated with text feedback topics; mobile application computing platform 110 may generate a topic summary record; a topic summary report may include one or more text feedback topics (“the identities of at least two processes”), one or more sentiments associated with the text feedback topics, and/or one or more topic comments associated with the text feedback topics; graphical user interface 400 may include fields to view a topic summary report; graphical user interface 400 may enable a user to view a text feedback topic associated with the mobile application, one or more sentiments associated with the text feedback topic, and/or top comments associated with the text feedback topic; a text feedback topic associated with the summary report may be displayed in the topic summary report (¶[0065] - ¶[0067]: Figures 3 to 4); here, Figure 4 illustrates a topic summary report including an identity of at least one topic comprising a process of ‘touch login’, “corresponding matching scores” of a 75% sentiment score for positive, a 20% sentiment score for negative, and a 5% sentiment score for neutral, and “user-generated feedback” of ‘great feature’; implicitly, a plurality of topic summary reports are displayed for each of “at least two processes”.
Concerning independent claims 1, 9, and 17, Pradhan et al. additionally, discloses that mobile application feedback computing platform 110 may include determining synonyms for words within the feedback information, and may modify the text feedback information to replace one or more words within the text feedback with the determined synonyms.  (¶[0039])  The only elements of these independent claims that are omitted by Pradhan et al. are mapping “based on a synonym graph” and generating mapping values “based on distance within the synonym graph”.  Still, one skilled in the art may understand that by replacing nouns or verbs (“keywords”) in feedback with synonyms, a frequency of synonyms of the nouns or verbs can be used as well as a frequency of the original nouns to determine a mapping to topics.  Here, Pradhan et al.’s topics are broadly equivalent to “processes” because each topic is associated with a feature of a mobile application.  A touch login feature is associated with a ‘process’ of logging in by touch and a deposit checks feature is associated with a ‘process’ of depositing checks.  Compare Applicants’ Figure 3B, which is directed to processing of checks, too.
Concerning independent claims 1, 9, and 17, Chang et al. teaches whatever limitations might be omitted by Pradhan et al. as directed to mapping “based on a synonym graph” and generating mapping values “based on a distance within the synonym graph”.  Generally, Chang et al. teaches a lexicon ontology structure 300 that is used in a mapping and disambiguation of terms based on term similarity between nouns, verbs, adjectives, and adverbs.  A natural language processing module 116 determines closest related or semantically similar noun or verb terms to generate a term distance matrix, and may include directed acyclic graph substructures.  A semantic distance that has a lower value in comparison with other semantic distances is indicative of a greater likelihood of being similar.  (¶[0042] - ¶[0045]: Figure 3)  Shorter distances having fewer edges are indicative of a greater likelihood of similarity than longer distances, and a given synonym will have zero distance to itself.  (¶[0047]: Figure 4)  A synset is a synonym ring or group of data elements that may be considered semantically equivalent for purposes of information retrieval.  Lexical databases of WordNet define a synset or synonym set as a set of one or more synonyms that are interchangeable in some context without changing the truth value of the proposition to which the synonyms are embedded.  (¶[0048]: Figure 5)  Candidate ranker module 610 may then be used to rank candidates from the distance generation modules by a lowest term distance scoring metric composed of a shortest path distance and similarity of a lexical function group.  The candidate ranker module 610 may then return one or more candidates 612 that include a best matching ‘term2’ that maps from ‘term1’.  The natural language processing module 116 may in this way disambiguate terms in a natural language user input 502 using lexical ontologies.  (¶[0056]: Figure 6)  Chang et al., then, teaches identifying synonyms for input terms “based on a synonym graph” as illustrated in Figure 3 and generating “mapping values . . . based on distance within the synonym graph” using a candidate ranker module 610 based on distance.  An objective is to improve on conventional natural language processing techniques that might have difficulty in correctly processing inputs and determining a user intent by failing to identify synonyms or related inputs that are not part of a limited core vocabulary.  (¶[0017])  It would have been obvious to one having ordinary skill in the art to provide a synonym graph to generate mapping values based on distance within the synonym graph as taught by Chang et al. to match nouns in user feedback to topics representing processes of Pradhan et al. for a purpose of improving on conventional natural language processing that may have difficulty in correctly processing synonyms of inputs due to a limited core vocabulary.

Concerning claims 5, 13, and 20, Chang et al. teaches that a lexicon ontology structure 300 may include direct acyclic graph substructures as illustrated in Figure 3 (¶[0044]: Figure 3); semantic distance may describe a relative similarity between two terms based on a path that has the fewest edges, where shorter distances, i.e., having fewer edges, are indicative of greater likelihood of similarity than relatively longer distances (¶[0047]: Figure 4).  Here, Figure 3 illustrates “the synonym graph comprises a plurality of nodes representing a plurality of words”, e.g., feline, domestic, cat, Burmese cat, tomcat, etc., are “nodes” in the acyclic graph, and “links between the plurality of nodes” are edges that “identify synonym relationships between the corresponding plurality of words.”  Compare Applicants’ Specification, ¶[0027] - ¶[0028], where a synonym relationship may be direct or indirect for keywords of ‘expense’ and ‘payment’.

Claims 2 to 4, 10 to 12, and 18 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claims 1, 9, and 17 above, and further in view of Gupta (U.S. Patent Publication 2013/0024389).
Concerning claims 2, 10, and 18, Pradhan et al. discloses the limitation of “identify a feedback keyword from the text content” by identifying nouns in feedback.  Chang et al. teaches the limitation of “generate a path within the synonym graph” as illustrated in Figure 3, where a semantic distance from a node ‘cat’ to ‘dog’ is five, a semantic distance from a node ‘cat’ to ‘tiger’ is four, and a semantic distance between ‘dog’ and the terms ‘cat’, ‘fox’, and ‘canine’ is 5, 2, and 1.  (¶[0045] - ¶[0046]: Figures 3 to 4)  The only elements that are not clearly disclosed by Pradhan et al. and taught by Chang et al. are identifying “an activity keyword from a process” and that a synonym graph includes “the activity keyword”.  Conceivably, Pradhan et al. might be construed as disclosing “an activity keyword” for “a process” simply because it matches verbs to topics.  (¶[0042]: Figure 2B: Step 207)  That is, verbs are keywords that represent actions (“an activity”) and these actions are mapped to topics that are “processes” in applications of ‘touch login’ and ‘deposit checks’.   
Concerning claims 2, 10, and 18, Gupta teaches extracting business-centric information from a social media outlet that classifies a subset of a plurality of messages as problem messages, and correlates a problem to a third party entity with the problem phrases.  (Abstract)  Messages are classified as problem messages that are related to a service associated with a specific company or are related to a product associated with a specific company.  (¶[0013])  Specifically, Gupta teaches problem verbs that may include verbs characteristic of a problem found in a service or product, e.g., a network service of ‘fail’, ‘crash’, ‘overload’, ‘tip’, ‘fix’, ‘mess’, ‘break’, ‘overcharge’, ‘disrupt’, etc.  (¶[0025])  These problem words, then, are “an activity keyword” that describe a product or service (“identifying a feedback keyword from the text content and an activity keyword from the process”) when phrases of a problem message are used to correlate a problem to a service with the problem phrases.  (¶[0059]: Figure 3: Step 314)  Gupta, then, teaches “identifying a feedback keyword from the text content and an activity keyword from the process” by correlating a problem with a service of a company with problem messages obtained as feedback.  An objective is to extract business-centric information from a social media outlet so as to obtain valuable information.  (¶[0002] - ¶[0003])  It would have been obvious to one having ordinary skill in the art to analyze mobile application feedback in Pradhan et al. to correlate feedback to processes described in words of problem messages as taught by Gupta for a purpose of extracting valuable business-centric information from social media.

Concerning claims 3, 11, and 19, Chang et al. teaches a semantic distance from a node ‘cat’ and ‘dog’ is five, a semantic distance from a node ‘cat’ to ‘tiger’ is four, and a semantic distance between ‘dog’ and the terms ‘cat’, ‘fox’, and ‘canine’ is 5, 2, and 1.  (¶[0045] - ¶[0046]: Figures 3 to 4)  Here, a semantic distance between nodes counts a number of edges between the nodes (“wherein the processor is configured to determine the mapping value for the process based on a number of nodes on the synonym graph between a node representing the [feedback] keyword and a nodes representing the [activity] keyword”), where a semantic distance between feline and cat is 2, a semantic distance between cat and tiger is 4, and a semantic distance between cat and dog is 5.  This is illustrated in Figures 3 and 4.  Gupta teaches ‘activity keywords’.
Concerning claims 4 and 12, Gupta teaches extracting business centric information from a social media outlet that obtains a plurality of messages from a social media outlet (“the user-generated feedback including the text content from a social networking site”) (Abstract); messages from social media outlets are classified as problem messages related to a service associated with a specific company (¶[0013]); third party companies 112 and 114 may pay a service provider to monitor messages from various social media outlets 106, 108, and 110 and classify problem messages associated with third party companies 112 and 114 (¶[0017]); embodiments may be provided as a paid service to companies looking for real time feedback (“the feedback”) about their services or networks (¶[0043]: Figure 3: Step 308).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claims 1 and 9 above, and further in view of Cama et al. (U.S. Patent No. 9,799,035).
Generally, Pradhan et al. discloses comparing a plurality of nouns and verbs with a plurality of mobile application topics, so that matching of nouns and verbs with topics would imply a comparison of “sub-values for each of the plurality of keywords”.  However, Pradhan et al. does not expressly teach “to generate sub-values for each of the plurality of keywords” and “combine the sub-values to generate a mapping value”.  Still, it is known that keyword matching considers a similarity of each word in a plurality of words of a phrase and combines the similarity of each word to generate an overall similarity between two phrases having a plurality of words.  
Specifically, Cama et al. teaches a customer feedback analyzer that accesses a keyword and word mapping database and receives customer feedback associated with a product or service.  Each segment is analyzed using a thesaurus database, and a composite score is generated for each feedback data group.  (Abstract)  A source stream comprising feedback data is identified, e.g., social media streams related to a restaurant, and each comment is divided into segments.  When a comment is segmented, each segment is evaluated independently using a scoring engine.  (Column 7, Line 47 to Column 8, Line 46)  Each segment for each feedback data group is analyzed by a scoring engine with respect to a keyword and mapping database.  A score for each segment of each of the plurality of segments for each feedback data group is generated by feedback analyzer 110.  A composite score for each feedback data group is generated based on each score for each segment of each of the plurality of segments.  (Column 9, Lines 6 to 43: Figure 3: Steps 310 to 314)  Cama et al., then, teaches scores for each segment that are “sub-values for each of the plurality of keywords” and “combine the sub-values to generate a mapping”.  An objective is to determine customer satisfaction data in a manner that is not time consuming, does not require a large amount of resources, and is accurate and flexible.  (Column 1, Lines 10 to 20)  It would have been obvious to one having ordinary skill in the art to generate and combine sub-values in mapping of feedback as taught by Cama et al. to analyze mobile feedback in Pradhan et al. for a purpose of determining customer satisfaction in a manner that is accurate, flexible, and does not require a large amount of resources.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claims 1 and 9 above, and further in view of Gahlot et al. (U.S. Patent Publication 2012/0278253).
Pradhan et al. omits the limitations of “wherein the processor is configured to output, via the user interface, an identifier of a social networking site where the user-generated feedback was extracted from”.  However, Gahlot et al. teaches determining sentiment for commercial entities from online content that describes products and brands, where the online content is provided through Twitter or Facebook.  (¶[0003])  Data store 240 represents a structured data source where data for each commercial entity 232 and its corresponding sentiment value 234 is aggregated.  (¶[0047]: Figure 2)  A qualitative description of an overall sentiment can be used in place of user reviews, e.g., ‘This product was very liked by users on Twitter’.  Figure 5 illustrates a presentation that can be generated as output, where presentation 500 can include product information 510 including a product identifier 508, a manufacturer description 512, and user reviews 514.  The product information can be supplemented by sentiment information 520.  (¶[0065] - ¶[0067]: Figure 5)  Figure 5, then, outputs on a user interface “the user-generated content” of a user review, “an identifier of a social networking site where the user-generated content was extracted from” with ‘78% Like Brand X on Twitter’, and a value for sentiment of 78%.  An objective is to determine user sentiment for commercial entities including brands.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to include an identifier of a social networking site where text content was extracted as taught by Gahlot et al. to analyze mobile feedback in Pradhan et al. for a purpose of determining user sentiment for commercial entities including brands.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claim 1 above, and further in view of Adachi et al. (U.S. Patent Publication 2007/0198249).
Pradhan et al. omits the limitation of “wherein the processor is further configured to determine an impact of each keyword among the plurality of keywords on the determination and display, via a user interface, a data structure that identifies the impact of each keyword among the plurality of keywords on the determination.”  Still, it is well known in the art of search retrieval to display keywords in context by highlighting, and highlighting can be used to determine a relative importance of various keywords. 

Specifically, Adachi et al. teaches an information processor for customer need analysis from customer opinion information that includes setting a keyword for evaluating customer needs and an evaluation value for the keyword, where a score indicates a level of importance (“impact”) of the customer need along with the evaluation value set for the keyword.  (Abstract)  Entry 2214 registers a level of importance of each evaluative word for various customer needs registered in entry 2214 after statistically determining market trends and patterns in customers’ historical tastes.  A larger value shows a higher level of importance for evaluative words.  (¶[0048]: Figure 5)  Evaluative word setting screen 600 is provided with a region 601 which displays the evaluative words and a region 602 which is used for inputting levels of importance for the evaluative words displayed in region 601.  (¶[0060]: Figure 10)  If important words are present in words obtained from morphological analysis unit 101, evaluative word definition unit 101 may display these important words on a keyword setting screen in a way that these important words can be distinguished from other words, e.g., by emphasizing the display of the important words or displaying those words in brighter colors.  (¶[0120])  Adachi et al., then, teaches that “an impact of each keyword among the plurality of keywords” is determined, and displaying “a data structure that identifies the impact of each keyword among the plurality of keywords”.  That is, an “impact” of a keyword is equivalent to an “importance” of  keyword, and this is displayed to emphasize the important keywords.  An objective is to enable an analysis of customer needs with a high level of precision by quantitatively indicating their levels of importance.  (Abstract)  It would have been obvious to one having ordinary skill in the art to determine an impact of keywords and display a data structure that identifies an impact of each keyword as taught by Adachi et al. to analyze mobile feedback in Pradhan et al. for a purpose of enabling an analysis of customer needs from customer opinion information.   

Response to Arguments
Applicants’ arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Applicants amend independent claims 1, 9, and 17 to set forth a new limitation of “initiate presentation, via a user interface, of the user-generated feedback, the identities of at least two processes of the plurality of processes, and corresponding matching scores for each of the at least two processes”.  Additionally, Applicants amend these independent claims to set forth determining a matching “score’ for each of” the plurality of processes, and delete the limitations directed to “which is most correlated to the user generated feedback”.  Then Applicants present arguments traversing the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626).  Firstly, Applicants note that the new claim limitations are directed to ‘determining a matching score’.  Applicants submit that even if a determination of a number of times at which a particular word appears within user-generated feedback is considered to comprise ‘a mapping value’ in Pradhan et al., as alleged in the rejection, this differs from a ‘matching score’.  Moreover, Applicants contend that Pradhan et al. does not determine a matching score for each of the plurality of processes based on ‘an aggregate of the generated mapping values’.  Specifically, Applicants argue that even if a determination of a number of times that one particular word appears within user-generated feedback is considered to comprise ‘a mapping value’, this number of times that a particular word occurs is not subsequently aggregated with any other value.  Secondly, Applicants argue that Pradhan et al. fails to disclose the new limitations of initiating presentation, via a user interface, of the user-generated feedback, the identities of at least two processes of the plurality of processes, and corresponding matching scores for each of the at least two processes.  Applicants compare this to their own Figure 5.  Moreover, Applicants contend that any deficiencies are not taught by Chang et al.
Applicants’ amendment overcomes the objection to the Abstract.
However, an objection is being maintained to ¶[0042] - ¶[0043] of the Specification.  Generally, Applicants’ ¶[0042] makes reference to ‘job postings’, and ¶[0043] continues to make reference to ‘job descriptions’ and ‘job postings’.  The examiner recognizes that this is a minor point.  Still, Applicants’ comments do not make sense, and some of their cancelations were not necessary.  Specifically, Applicants’ invention is directed to feedback, but the examiner can conceive of no possibility of a job description or a job posting being construed as ‘feedback’.  That is, even if the text content is only described by way of example as being ‘job descriptions’ and ‘job postings’ in ¶[0042] - ¶[0043] of the Specification, there is no conceivable way that one having ordinary skill in the art would understand a ‘job description’ or a ‘job posting’ to be ‘feedback’.  The examiner believes that it sometimes happens that a patent attorney inadvertently copies boilerplate from a different, non-relevant patent application, and this appears to be the case here because what is being described in ¶[0042] - ¶[0043] is a generic computer system of Figure 7.  Applicants’ descriptions of ‘previous postings’ does not appear to be problematic, and the only descriptions that are problematic are ‘job descriptions’ and ‘job postings’.  Applicants could, then, reinstate the original ¶[0043], and overcome this objection simply by deleting the single sentence of ¶[0043] directed to “For example the text content may include job descriptions, job postings, etc.” and “associated with job postings” of ¶[0042].
Applicants’ arguments are being carefully considered, but they are not persuasive as directed against the rejection of the independent claims as being obvious under 35 U.S.C. §103 over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626).  The rejection is being maintained, but is modified somewhat to address the new limitations.  There are no new grounds of rejection.
Firstly, Pradhan et al. is maintained to disclose the new limitations of the independent claims as directed to “initiate presentation, via a user interface, of the user-generated feedback, the identities of at least two processes of the plurality of processes, and corresponding matching scores for each of the at least two processes”.  Generally, this is illustrated in Figure 4 of Pradhan et al.  Here, Figure 4 illustrates a graphical interface 400 displaying (“initiate presentation, via a user interface”) a topic summary report that includes at least one topic (‘Touch Login’), sentiment analysis of positive 75%, negative 20%, and neutral 5%, and topic comments (‘Great feature’).  Pradhan et al.’s topic of ‘Touch Login’ is “at least one process” because these topics are disclosed to relate to processes of ‘Touch Login’ and ‘Deposit Checks’, which are processes of applications.  Granted, Pradhan et al. only expressly discloses one topic corresponding to a process being displayed in a topic summary report of Figure 4, but there is still a capability of displaying a second topic summary report for at least one other topic, e.g., ‘Deposit Checks’.  Pradhan et al., then, literally has the capability of displaying a topic summary report for “at least two processes”, even if these two topic summary reports are not displayed at the same time.  Moreover, Pradhan et al., at ¶[0066], expressly states that a “topic summary report may include one or more text feedback topics”, which correspond to “at least two processes”, where a topic is a process, so a topic summary report is not actually limited to only a single topic by this description.
Next, Pradhan et al. is maintained to disclose displaying “corresponding matching scores for each of the at least two processes” with the sentiment scores of 75%, 20%, and 5% of Figure 4 representing “corresponding matching scores”.  Here, Pradhan et al., ¶[0054] - ¶[0057], expressly discloses determining sentiments and/or score probabilities.  These sentiment scores, then, are ‘matched’ to a corresponding process, where a process here is a topic of ‘Touch Login’.  A positive sentiment score for ‘Touch Login’ is 75%, but a sentiment score for ‘Deposit Checks’ might be negative because user-generated feedback is that the check deposit process did not always work.  
Then, Pradhan et al. is maintained to clearly disclose “initiate presentation, via a user interface, of the user-generate feedback”.  Here, Figure 4 of Pradhan et al. discloses a top comment of ‘Great feature’.  A top comment of ‘Great feature’ is clearly one of the comments of “the user-generated feedback”.
Applicants’ Figure 5 might be somewhat different in that a single score is assigned to a single process for a plurality of displayed processes from the same feedback, where a plurality of scores are displayed that individually correspond to a respective plurality of processes.  Still, claim limitations are broadly construed during examination.  See MPEP §2111.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)  That is, Applicants’ Figure 5 may be scoring one item of feedback against a plurality of processes to discover which process has the highest score for that item of feedback.  And Pradhan et al. may be scoring topics (processes) against sentiment scores.  But Applicants’ claimed embodiments could be construed to cover an embodiment of Figure 4 of Pradhan et al.  Applicants’ Specification, ¶[0022], ¶[0024], and ¶[0032], is directed to a matching score that is determined from a sentiment of words in feedback, too, where a matching score is determined according to a sentiment weight in an equation of their Figure 4.
Secondly, Applicants’ arguments are not persuasive as to the distinguishing features of ‘mapping values’ and ‘a matching score’ ‘based on an aggregate of mapping values’.  Generally, Pradhan et al. is maintained to disclose ‘mapping values’ of a frequency of any given noun or verb, i.e., a ‘keyword’, associated with a given topic.  Then, Pradhan et al., at ¶[0015],  ¶[0063] and ¶[0067], expressly discloses ‘sentiment scores’ that are aggregated for each of the plurality of different feedback topics.  That is, Pradhan et al. is maintained to “determine a matching score for each of the plurality of processes based on an aggregate” because sentiment scores are aggregated for each topic.  The only issue is if these sentiment scores are “based on an aggregate of the generated mapping values for the plurality of keywords of the user-generated feedback”.  However, one skilled in the art would understand that this would be true, implicitly, because any sentiment score from user-generated feedback is based on a totality (‘aggregate’) of all of the sentiment words in the feedback.  Specifically, Pradhan et al., at ¶[0055], is maintained to disclose this: 
[0055] In some instances, the mobile application feedback computing platform 110 may identify sentiments based on the sentiment analysis model. For example, as explained above, the mobile application feedback computing platform 110 may extract words, phrases, and/or sentences related to a text feedback topic and/or identify the locations of the text feedback topic within the text feedback. The mobile application feedback computing platform 110 may compare the extracted words, phrases, and/or sentences related to the text feedback topic with the sentiment analysis model, as explained above, to identify one or more sentiments associated with the text feedback topic. For example, the mobile application feedback computing platform 110 may identify one or more sentiments for the text feedback topics based on similar words, phrases, and/or sentences within the sentiment analysis model and the extracted text feedback. 

Pradhan et al., then, does disclose “determining a matching score for each of the plurality of processes based on an aggregate of the generated mapping values for the plurality of keywords of the user-generated feedback” because a sentiment score is determined from all of the keywords (nouns and verbs) matching a given topic, and a sentiment model determines a sentiment score for a topic based on all of the keywords in the feedback that are related to that feedback topic.  Pradhan et al. literally uses the term ‘aggregate’ at ¶[0015], ¶[0063], and ¶[0067].  A frequency of a keyword related to a feedback topic determines a “mapping value” for a keyword and a topic, and a sentiment score provides “a matching score” using a sentiment model given an ‘aggregate’ of all of the words, phrases, and sentences of text feedback for that topic.  
	Applicants’ arguments are not persuasive.  There are no new grounds of rejection.  This Office Action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Clark et al. and Moudy et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 5, 2022